—Judgment, Supreme Court, New York County (Arlene Silverman, J.), rendered December 18, 1996, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 6 years to life, unanimously affirmed.
Since the record demonstrates that defendant’s waiver of his right to appeal was entered into knowingly, intelligently and voluntarily, the waiver bars any challenge to the sentence on the grounds of excessiveness, and precludes our interest of justice review (People v Seaberg, 74 NY2d 1, 9-10). In any event, we perceive no abuse of sentencing discretion. Concur— Sullivan, J. P., Nardelli, Tom, Lerner and Andrias, JJ.